Exhibit 10.5
CONSULTING AGREEMENT
     This Agreement is made and entered into by and between ARIAD Gene
Therapeutics, Inc. a Delaware corporation (the “Company”) and Laurie A. Allen,
Esq. (the “Consultant”) as of September 11, 2008.
     The Parent, in its capacity as the controlling stockholder of the Company
has at the direction of the Merger Committee of the Parent’s Board of Directors
executed and delivered a written consent, dated September 11, 2008, authorizing
Allen to execute this agreement on behalf of the Company.
     For and in consideration of the mutual promises, terms, provisions and
conditions contained in this Agreement, the parties agree as follows:
     1. Term. The term of this Agreement shall be for a period of five years,
commencing as of the date the Consultant’s employment with the Company or any
successor or assign thereof terminates for any reason.
     2. Relationship of the Parties.
          (a) It is expressly understood and agreed by the parties that the
Consultant is an independent contractor in the performance of each and every
part of this Agreement and that nothing contained in this Agreement is intended,
or shall be construed, to constitute the Consultant as the employee, agent,
partner or joint venturer of the Company or as constituting the exercise by the
Company of control or direction over the manner or method by which the
Consultant performs the services which are the subject of this Agreement.
          (b) The Consultant shall have no right, power or authority in any way
to bind the Company to the fulfillment of any condition, contract or obligation
or to create any liability binding on the Company. The Company is not
responsible for any expenses or liabilities incurred by the Consultant, other
than business expenses expressly authorized in writing by a duly authorized
representative of the Company.

-1-



--------------------------------------------------------------------------------



 



     3. Consultant’s Services. During the term hereof, the Consultant shall
provide such advice and other consulting services as the Company may from time
to time request, upon reasonable notice to the Consultant in writing, concerning
litigation matters to which the Company or its parent, Ariad Pharmaceuticals,
Inc. (the “Parent”) are party, that are pending at the time the Consultant’s
engagement hereunder commences or which concern matters of patent, corporate or
securities law. Services shall be provided during normal business hours, unless
otherwise mutually agreed. The Consultant shall devote such business time as is
necessary or desirable to fully perform hereunder.
     4. Compensation.
          (a) During the term hereof, as full compensation for all services
performed by Consultant for the Company and subject to the Consultant’s
performance hereunder, the Company agrees to pay the Consultant a fee (the
“Consulting Fee”) on a per diem basis at a rate equal to the 1/261st of the sum
of the base salary and bonus compensation received by the Consultant from the
Company during the twelve month period immediately preceding the commencement of
her engagement hereunder.
          (b) As an independent contractor, the Consultant shall be solely
responsible for all incidents of employment for herself and her employees and
agents, including without limitation workers’ compensation insurance,
unemployment insurance, withholding and payment of all federal and state income
taxes and social security and Medicare taxes and other legally-required payments
on sums received from the Company.
     5. Confidential Information.
          (a) The Consultant acknowledges that, during the course of performing
her services hereunder, the Company shall be disclosing information to the
Consultant related to the Company’s business which is not generally known to the
public (“Confidential Information”). The Consultant acknowledges that the
Company’s business is extremely competitive, dependent in part upon the
maintenance of secrecy, and that any disclosure of the Confidential Information
would result in serious harm to the Company.
          (b) The Consultant agrees that the Confidential Information only shall
be used by the Consultant in connection with her activities hereunder as a
consultant to the Company, and shall not be used in any way that is detrimental
to the Company.
          (c) The Consultant agrees not to disclose, directly or indirectly, the
Confidential Information to any third person or entity, other than
representatives or agents of the Company. The Consultant shall treat all such
information as confidential and proprietary property of the Company.
          (d) The term “Confidential Information” does not include information
that (i) is or becomes generally available to the public order than by
disclosure in violation of this Agreement, (ii) was within the Consultant’s
possession prior to being furnished to such

-2-



--------------------------------------------------------------------------------



 



Consultant, (iii) becomes available to the Consultant on a nonconfidential basis
or (iv) was independently developed by the Consultant without reference to the
information provided by the Company.
          (e) The Employee may disclose any Confidential Information that is
required to be disclosed by law, government regulation, subpoena, court order or
other legal process. If disclosure is required pursuant to this Section 5(e),
the Employee shall give the Company reasonable advance notice so that the
Company may seek a protective order or take other action reasonable in light of
the circumstances.
          (f) Upon termination of this Agreement, the Consultant shall promptly
return to the Company all materials containing Confidential Information, as well
as data, records, reports and other property, furnished by the Company to the
Consultant or produced by the Consultant in connection with services rendered
hereunder. Notwithstanding such return or any of the provisions of this
Agreement, the Consultant shall continue to be bound by the terms of the
confidentiality provisions contained in this Section 5 for a period of three
years after the termination of this Agreement.
     6. Termination. Notwithstanding the provisions of Section 1 hereof, this
Agreement shall terminate under the following circumstances:
          (a) Death. In the event of the Consultant’s death during the term
hereof, this Agreement shall immediately and automatically terminate.
          (b) Termination by the Company For Cause. The Company may terminate
this Agreement upon notice in the event that the Consultant breaches any
material provision of this Agreement, provided that such breach remains uncured
for a period of 30 days after written notice describing the same is given to the
Consultant. All determinations of Cause hereunder shall require confirmation by
a two-thirds vote of the Board of Directors of the Company.
     7. Effect of Termination. Upon termination of this Agreement in accordance
with this Section 10 or by expiration of the term, the Company shall have no
further obligations to the Consultant, other than for the Consulting Fee through
the date of termination or expiration.
     8. Attorneys Fees. In the event the Consultant commences litigation against
the Company or the Parent to enforce her rights under her employment agreement
with the Parent, this Agreement, or any other agreement with either the Company
or the Parent, the Company will, upon Allen’s request, pay from time to time as
incurred her actual attorneys’ fees and other legal expenses in connection with
any such litigation without regard to the eventual outcome of any such
litigation
     9. Enforceability. If any portion or provision of this Agreement shall to
any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each

-3-



--------------------------------------------------------------------------------



 



portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
     10. Assignment. Neither the Company nor the Consultant may make any
assignment of this Agreement or any interest herein, without the prior consent
of the other party, provided, however, that the Company may assign its rights
and obligations under this Agreement without the consent of the Consultant in
the event that the Company shall hereafter effect a reorganization, consolidate
with, or merge into any other person, corporation or other entity or transfer
all or substantially all of its properties or assets to any other person or
entity.
     11. Waiver. No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party. The failure of either party to
require the performance of any term or obligation of this Agreement, or the
waiver by either party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.
     12. Notices. Except as otherwise expressly provided herein, any notices,
requests, demands or other communications provided for by this Agreement shall
be in writing and shall be effective when delivered in person or mailed, postage
prepaid, and addressed to the Consultant at her last known address on the books
of the Company or, in the case of the Company, to it at its main office, or to
such other address as either party may specify to the other by written notice
actually received.
     13. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Consultant and by a duly authorized representative of
the Company.
     14. Captions and Counterparts. The captions and headings in this Agreement
are for convenience only and in no way define or describe the scope or content
of any provision of this Agreement. This Agreement may be executed in one or
more counterparts, each of which shall be an original and all of which together
shall constitute one and the same instrument.
     15. Governing Law. This is a Massachusetts contract and shall be construed
and enforced under and be governed in all respects by the laws of The
Commonwealth of Massachusetts, without regard to the conflict of laws principles
thereof.
     IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument
by the Company, by its duly authorized representative, and by the Consultant, as
of the date first written above.

          THE CONSULTANT:   THE COMPANY:
ARIAD Gene Therapeutics, Inc.
 
       
/s/ Laurie A. Allen
  By:   /s/ Laurie A. Allen
 
                Title: President and Secretary

-4-